Exhibit 10.37

LOGO [g44537exc_pg001.jpg]

SEVERANCE AGREEMENT

THIS AGREEMENT is entered into as of September 4, 2008, by and between RICHARD
HEAPS (the “Employee”) and SELECTICA, INC., a Delaware corporation (the
“Company”).

 

  1. TERMINATION BENEFITS.

(a) Qualifying Terminations. Severance benefits shall be provided under this
Agreement only if one of the following Paragraphs applies:

(i) Change in Control. The Company is subject to a Change in Control before the
Employee’s employment terminates and, within 12 months thereafter, a Separation
occurs for any reason; or

(ii) No Change in Control. Paragraph (i) above does not apply and a Separation
occurs because the Company terminates the Employee’s employment for a reason
other than Cause or Permanent Disability.

(b) Release. Subsection (a) above notwithstanding, severance benefits shall be
provided under this Agreement only if the Employee has executed a general
release of all known and unknown claims that the Employee may then have against
the Company, using the form attached hereto as Exhibit A and without making
alterations (the “Release”), and has agreed not to prosecute any legal action or
other proceeding based on such claims. However, the Employee shall not be
required to release any claims that the Employee may have against the Company
arising under (i) any indemnification agreement between the Employee and the
Company or (ii) any rights to indemnification, advancement of expenses or
repayment arising under the Company’s Certificate of Incorporation, the
Company’s Bylaws or the indemnification provisions of applicable State statutes,
in each case as currently in effect or as subsequently amended. The Company
shall deliver the completed Release to the Employee within 10 business days
after his Separation. The Employee shall execute and return the Release within
the period set forth in Exhibit A.

(c) Severance Pay. If Subsection (a) above applies, then the Employee shall be
entitled to receive severance payments from the Company for the period of six
months following his Separation. (Such period is referred to below as the
“Continuation Period”). Such severance payments shall be equal to the Employee’s
base salary at the annual rate in effect at the time of his Separation, prorated
to reflect the actual length of the Continuation Period. Such severance payments
shall be made in installments in accordance with the Company’s standard payroll
procedures and shall commence within 30 days after the Employee returns the
release described in Subsection (b) above. For purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), each installment payment
under this Subsection (c) is hereby designated as a separate payment.



--------------------------------------------------------------------------------

The preceding paragraph notwithstanding, if the Company determines that the
Employee is a “specified employee” under Section 409A(a)(2)(B)(i) of the Code
and the regulations thereunder at the time of his Separation, then (i) the
severance payments under this Subsection (c), to the extent not exempt from
Section 409A of the Code, shall commence during the seventh month after the
Employee’s Separation and (ii) the installments that otherwise would have been
paid during the first six months following the Employee’s Separation shall be
paid in a lump sum when such severance payments commence.

(d) Health Insurance. If Subsection (a) above applies, and if the Employee
elects to continue health insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) for the Employee and, if applicable, the
Employee’s dependents following the Employee’s Separation, then the Company
shall pay the employer portion of the monthly premium under COBRA for the
Employee and, if applicable, such dependents until the earliest of (i) the close
of the Continuation Period, (ii) the expiration of the Employee’s continuation
coverage under COBRA or (iii) the date when the Employee receives substantially
equivalent health insurance coverage in connection with new employment or
self-employment. Should COBRA be unavailable due to Company’s inability to
provide adequate insurance coverage, then the Employee shall receive a lump sum
payment equal to the COBRA costs the Company would have incurred on the
Employee’s behalf. Such payment shall be made within 30 days after the Employee
returns the release described in Subsection (b) above.

(e) Definition of “Cause” For purposes of this Agreement, “Cause” shall mean:

(i) An unauthorized use or disclosure by the Employee of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company;

(ii) A material breach by the Employee of any agreement between the Employee and
the Company;

(iii) A material failure by the Employee to comply with the Company’s written
policies or rules;

(iv) The Employee’s conviction of, or plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any State thereof;

(v) The commission of any act of fraud, embezzlement or dishonesty by the
Employee;

(vi) The Employee’s gross negligence or intentional misconduct;

(vii) A continuing failure by the Employee to perform assigned duties after
receiving written notification of such failure from the Company; or

 

2



--------------------------------------------------------------------------------

(viii) A failure by the Employee to cooperate in good faith with a governmental
or internal investigation of the Company or its directors, officers or
employees, if the Company has requested the Employee’s cooperation.

(f) Definition of “Change in Control.” For purposes of this Agreement, “Change
in Control” shall mean:

(i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (A) the continuing or surviving entity and (B) any direct or indirect
parent corporation of such continuing or surviving entity;

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

(iii) A change in the composition of the Company’s Board of Directors (the
“Board”), as a result of which fewer than 50% of the incumbent directors are
directors who either:

(A) Had been directors of the Company on the date 24 months prior to the date of
such change in the composition of the Board (the “Original Directors”); or

(B) Were appointed to the Board, or nominated for election to the Board, with
the affirmative votes of at least a majority of the aggregate of (I) the
Original Directors who were in office at the time of their appointment or
nomination and (II) the directors whose appointment or nomination was previously
approved in a manner consistent with this Subparagraph (B); or

(iv) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Company representing at
least 50% of the total voting power represented by the Company’s then
outstanding voting securities. For purposes of this Paragraph (iv), the term
“person” shall have the same meaning as when used in Sections 13(d) and 14(d) of
such Act but shall exclude (A) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or of a Parent or Subsidiary and
(B) a corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of the common
stock of the Company.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

3



--------------------------------------------------------------------------------

(g) Definition of “Permanent Disability.” For purposes of this Agreement,
“Permanent Disability” shall mean the Employee’s inability to perform the
essential functions of the Employee’s position, with or without reasonable
accommodation, for a period of at least 120 consecutive days because of a
physical or mental impairment.

(h) Definition of “Separation.” For purposes of this Agreement, “Separation”
shall mean a “separation from service,” as defined in the regulations under
Section 409A of the Code.

 

  2. PARACHUTE PAYMENTS.

(a) Scope of Limitation. This Section 2 shall apply only if an independent
accredited accounting firm selected by the Employee (the “Accounting Firm”)
determines that the after-tax value of all Payments (as defined below) to the
Employee, taking into account the effect of all federal, state and local income
taxes, employment taxes and excise taxes applicable to the Employee (including
the excise tax under Section 4999 of the Code), will be greater after the
application of this Section 2 than it was before the application of this
Section 2. If this Section 2 applies, it shall supersede any contrary provision
of this Agreement.

(b) Basic Rule. In the event that the Accounting Firm determines that any
payment or transfer by the Company to or for the benefit of the Employee (a
“Payment”) would be nondeductible by the Company for federal income tax purposes
because of the provisions concerning “excess parachute payments” in Section 280G
of the Code, then the aggregate present value of all Payments shall be reduced
(but not below zero) to the Reduced Amount. For purposes of this Section 2, the
“Reduced Amount” shall be the amount, expressed as a present value, which
maximizes the aggregate present value of the Payments without causing any
Payment to be nondeductible by the Company because of Section 280G of the Code.

(c) Reduction of Payments. Any reduction under Subsection (b) above shall be
applied first to Payments that constitute “deferred compensation” (within the
meaning of Section 409A of the Code and the regulations thereunder). If there is
more than one such Payment, then such reduction shall be applied on a pro rata
basis to all such Payments. Subject to the foregoing rules, the Employee may
elect, in the Employee’s sole discretion, which and how much of the Payments
shall be eliminated or reduced (as long as after such election the aggregate
present value of the Payments equals the Reduced Amount) and shall advise the
Company in writing of the Employee’s election within 10 business days of receipt
of notice. If no such election is made by the Employee within such 10-day
period, then the Company may elect which and how much of the Payments shall be
eliminated or reduced (as long as after such election the aggregate present
value of the Payments equals the Reduced Amount) and shall notify the Employee
promptly of such election. For purposes of this Section 2, a present value shall
be determined in accordance with Section 280G(d)(4) of the Code. All
determinations made by the Accounting Firm under this Section 2 shall be binding
upon the Company and the Employee and shall be made within 10 business days of
the date when a Payment becomes payable or transferable. As promptly as
practicable following such determination and the

 

4



--------------------------------------------------------------------------------

elections hereunder, the Company shall pay or transfer to or for the benefit of
the Employee such amounts as are then due to the Employee and shall promptly pay
or transfer to or for the benefit of the Employee in the future such amounts as
become due to the Employee.

(d) Overpayments and Underpayments. As a result of uncertainty in the
application of Section 280G of the Code at the time of an initial determination
by the Accounting Firm hereunder, it is possible that Payments will have been
made by the Company that should not have been made (an “Overpayment”) or that
additional Payments that will not have been made by the Company could have been
made (an “Underpayment”), consistent in each case with the calculation of the
Reduced Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against the Company or
the Employee that the Accounting Firm believes has a high probability of
success, determines that an Overpayment has been made, such Overpayment shall be
treated for all purposes as a loan to the Employee that the Employee shall repay
to the Company, together with interest at the applicable federal rate provided
in Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Employee to the Company if and to the extent that such payment
would not reduce the amount that is subject to taxation under Section 4999 of
the Code. In the event that the Accounting Firm determines that an Underpayment
has occurred, such Underpayment shall promptly be paid or transferred by the
Company to or for the benefit of the Employee, together with interest at the
applicable federal rate provided in Section 7872(f)(2) of the Code.

(e) Related Corporations. For purposes of this Section 2, the term “Company”
shall include affiliated corporations to the extent determined by the Accounting
Firm in accordance with Section 280G(d)(5) of the Code.

(f) Fees of Accounting Firm and Required Data. The Company shall pay all fees,
expenses and other costs associated with retaining the Accounting Firm for the
purposes described in this Section 2. The Company shall provide to the
Accounting Firm all data in the Company’s possession or under its control that
the Accounting Firm reasonably requires for the purposes described in this
Section 2.

 

  3. EMPLOYMENT AT WILL.

The Employee’s employment with the Company shall be “at will,” meaning that
either the Employee or the Company shall be entitled to terminate the Employee’s
employment at any time and for any reason, with or without Cause. Any contrary
representations that may have been made to the Employee shall be superseded by
this Agreement. This Agreement shall constitute the full and complete agreement
between the Employee and the Company on the “at will” nature of the Employee’s
employment, which may only be changed in an express written agreement signed by
the Employee and a duly authorized officer of the Company.

 

  4. SUCCESSORS.

(a) Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, reorganization, liquidation or otherwise) to all or substantially
all of the Company’s business and/or assets. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets that becomes bound by this Agreement.

 

5



--------------------------------------------------------------------------------

(b) Employee’s Successors. This Agreement and all rights of the Employee
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. This Agreement and all rights and
obligations of the Employee hereunder are personal to the Employee and may not
be transferred or assigned by the Employee at any time; provided that Employee
may assign the Employee’s rights hereunder pursuant to any property settlement
resulting from the dissolution of the Employee’s marriage on the condition that
such rights shall be conditioned upon Employee’s performance of the Employee’s
obligations hereunder as if no such assignment had occurred.

 

  5. ARBITRATION.

(a) Scope of Arbitration Requirement. The parties hereby waive their rights to a
trial before a judge or jury and agree to arbitrate before a neutral arbitrator
any and all claims or disputes arising out of this Agreement or the Release and
any and all claims arising from or relating to the Employee’s employment with
the Company, including (but not limited to) claims against any current or former
employee, director or agent of the Company, claims of wrongful termination,
retaliation, discrimination, harassment, breach of contract, breach of the
covenant of good faith and fair dealing, defamation, invasion of privacy, fraud,
misrepresentation, constructive discharge or failure to provide a leave of
absence, claims regarding commissions, stock options or bonuses, infliction of
emotional distress or unfair business practices, or any tort or tort-like causes
of action.

(b) Exceptions. The foregoing notwithstanding, the only claims that may be
resolved in any appropriate forum (including courts of law) are (i) claims
concerning workers’ compensation benefits and (ii) claims concerning
unemployment insurance.

(c) Procedure. The arbitrator’s decision shall be written and shall include the
findings of fact and law that support the decision. The arbitrator’s decision
shall be final and binding on both parties, except to the extent applicable law
allows for judicial review of arbitration awards. The arbitrator may award any
remedies that would otherwise be available to the parties if they were to bring
the dispute in court. The arbitration shall be conducted in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association; provided, however, that the arbitrator shall allow the
discovery authorized by the California Arbitration Act or the discovery that the
arbitrator deems necessary for the parties to vindicate their respective claims
or defenses. The arbitration shall take place in Santa Clara County or, at the
Employee’s option, the County in which the Employee primarily worked with the
Company at the time when the arbitrable dispute or claim first arose.

(d) Costs. The parties shall share the costs of arbitration equally, except that
the Company shall bear the cost of the arbitrator’s fee and any other type of
expense or cost that the Employee would not be required to bear if the Employee
were to bring the dispute or claim in court. Both the Company and the Employee
shall be responsible for their own attorneys’ fees, and the arbitrator may not
award attorneys’ fees unless a statute or contract at issue specifically
authorizes such an award.

 

6



--------------------------------------------------------------------------------

  6. MISCELLANEOUS PROVISIONS.

(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to the Employee at the home address that the Employee most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

(b) Entire Agreement. This Agreement supersedes and replaces any prior
agreements, representations or understandings, whether written, oral or implied,
between the Employee and the Company with respect to the subject matter hereof.

(c) Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Employee and by an authorized officer of the
Company (other than the Employee). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

(d) Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.

(e) Choice of Law and Severability. This Agreement shall be interpreted in
accordance with the laws of the State of California (except their provisions
governing the choice of law). If any provision of this Agreement becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction by reason of the
scope, extent or duration of its coverage, then such provision shall be deemed
amended to the extent necessary to conform to applicable law so as to be valid
and enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision shall be stricken and
the remainder of this Agreement shall continue in full force and effect. Should
there ever occur any conflict between any provision contained in this Agreement
and any present or future statute, law, ordinance or regulation, then the latter
shall prevail, but the provision of this Agreement affected thereby shall be
curtailed and limited only to the extent necessary to bring it into compliance
with applicable law. All the other terms and provisions of this Agreement shall
continue in full force and effect without impairment or limitation.

(f) Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

/s/ Richard Heaps

SELECTICA, INC. By  

/s/ Brenda Zawatski

Title:   Co-Chair

 

8



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

SELECTICA, INC.

1740 TECHNOLOGY DRIVE

SAN JOSE, CA 95110

                    , 20    

Mr. Richard Heaps

Dear Richard:

This letter (the “Agreement”) confirms the agreement between you and Selectica,
Inc. (the “Company”) regarding the termination of your employment with the
Company.

1. Termination Date. Your employment with the Company will terminate on
                    , 20     (the “Termination Date”).

2. Effective Date and Rescission. You have up to 21 days after you received this
Agreement to review it. You are advised to consult an attorney of your own
choosing (at your own expense) before signing this Agreement. Furthermore, you
have up to seven days after you signed this Agreement to revoke it. If you wish
to revoke this Agreement after signing it, you may do so by delivering a letter
of revocation to me. If you do not revoke this Agreement, the eighth day after
the date you signed it will be the “Effective Date.” Because of the seven-day
revocation period, no part of this Agreement will become effective or
enforceable until the Effective Date.

3. Salary and Vacation Pay. On the Termination Date, the Company will pay you
$             (less all applicable withholding taxes and other deductions). This
amount represents all of your salary earned through the Termination Date and all
of your accrued but unused vacation time or PTO. You acknowledge that, if you
did not execute this Agreement, you would not be entitled to receive any
additional money from the Company. The only payments and benefits that you are
entitled to receive from the Company in the future are those specified in this
Agreement.

4. Severance Benefits. In consideration of executing this Agreement, you will
receive from the Company the severance payments and other benefits described in
Section 1 of the Severance Agreement dated September 4, 2008, between you and
the Company (the “Severance Agreement”).

5. Release of Claims. In consideration of receiving the severance payments and
other benefits described in Section 1 of the Severance Agreement, you waive,
release and promise never to assert any claims or causes of action, whether or
not now known, against the

 

9



--------------------------------------------------------------------------------

Company or its predecessors, successors or past or present subsidiaries, parent,
stockholders, directors, officers, employees, consultants, attorneys, agents,
assigns and employee benefit plans with respect to any matter, including
(without limitation) any matter related to your employment with the Company or
the termination of that employment, including (without limitation) claims to
attorneys’ fees or costs, claims of wrongful discharge, constructive discharge,
emotional distress, defamation, invasion of privacy, fraud, breach of contract
or breach of the covenant of good faith and fair dealing and any claims of
discrimination or harassment based on sex, age, race, national origin,
disability or any other basis under Title VII of the Civil Rights Act of 1964,
the California Fair Employment and Housing Act, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act and all other laws
and regulations relating to employment. However, this release bars only those
claims that arose prior to the execution of this Agreement. Execution of this
Agreement does not bar:

(a) Any claim that arises hereafter;

(b) Any claim arising under any indemnification agreement between you and the
Company, as amended;

(c) Any claim to indemnification or advancement of expenses arising under the
Company’s Certificate of Incorporation, as amended, or the Company’s Bylaws, as
amended; or

(d) Any claim to indemnification or advancement of expenses arising under
applicable State statutes.

6. Waiver. You expressly waive and release any and all rights and benefits under
Section 1542 of the California Civil Code (or any analogous law of any other
State), which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”

7. Promise Not To Sue. You agree that you will never, individually or with any
other person, commence, aid in any way (except as required by legal process) or
prosecute, or cause or permit to be commenced or prosecuted, any action or other
proceeding based on any claim that has been released pursuant to Section 5
above.

8. No Admission. Nothing contained in this Agreement will constitute or be
treated as an admission by you or the Company of liability, any wrongdoing or
any violation of law.

9. Proprietary Information and Inventions Agreement. At all times in the future,
you will remain bound by your Proprietary Information and Inventions Agreement
with the Company.

10. Company Property. You represent that you have returned to the Company all
property that belongs to the Company, including (without limitation) copies of
documents that belong to the Company and files stored on your computers) that
contain information belonging to the Company.

 

10



--------------------------------------------------------------------------------

11. Severability; Modifications. If any term of this Agreement is held to be
invalid, void or unenforceable, the remainder of this Agreement will remain in
full force and effect and will in no way be affected, and the parties will use
their best efforts to find an alternate way to achieve the same result. This
Agreement may be modified only in a written document signed by you and a duly
authorized officer of the Company.

12. Choice of Law; Arbitration. This Agreement will be construed and interpreted
in accordance with the laws of the State of California (other than their
choice-of-law provisions). The arbitration requirement described in Section 5 of
the Severance Agreement will also apply to this Agreement.

13. Execution. This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute one
agreement. Execution of a facsimile copy will have the same force and effect as
execution of an original, and a facsimile signature will be deemed an original
and valid signature.

Please indicate your agreement with the above terms by signing below.

 

Very truly yours, SELECTICA, INC. By:  

 

Title:  

 

I agree to the terms of this Agreement, and i am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that i cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

 

 

                        Signature of                     

Dated:  

 

 

11